       Case 2:19-cv-13251-SSV-KWR Document 42 Filed 10/23/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

    MARVIN F. SCHAFFER, SR.                                 CIVIL ACTION

    VERSUS                                                    NO. 19-13251

    C.R. BARD INCORPORATED AND                            SECTION “R” (4)
    BARD PERIPHERAL VASCULAR
    INCORPORATED


                           ORDER AND REASONS

       Before the Court is the parties’ joint-motion for a one-hundred-and-

twenty-day stay of this matter.1 The parties indicate that defendants have

entered into a global settlement in principle of over 500 cases, including

plaintiff’s case, and that the stay is needed to finalize the terms of

settlement.2 The Court finds good cause to grant the stay as requested.

       Accordingly, this matter is STAYED and administratively CLOSED

until February 11, 2021, at which time the parties are ORDERED to report to

the Court as to the status of the settlement.


          New Orleans, Louisiana, this _____
                                        23rd day of October, 2020.


                         _____________________
                              SARAH S. VANCE
                       UNITED STATES DISTRICT JUDGE

1      R. Doc. 41.
2      See id. at 1.
